Citation Nr: 1117014	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  08-16 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected lumbar spine or respiratory disorder.  

2.  Entitlement to service connection for an eye disorder, to include photophobia.

3.  Entitlement to a total disability evaluation for service-connected loss of use of the bilateral feet.

4.  Entitlement to a higher rate of special monthly compensation (SMC) in consideration of loss of use of the lower extremities.

5.  Entitlement to an increased evaluation for bilateral pes planus, currently evaluated as 30 percent disabling.

6.  Entitlement to an increased evaluation for chronic obstructive pulmonary disease, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to March 1988.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2006, November 2006, and April 2009 rating decisions by the Sioux Falls, South Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA).  The claims file was recently transferred to the Las Vegas, Nevada RO.  

In December 2010, the Veteran testified at a personal hearing conducted via videoconference before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

The Veteran submitted additional documents to the Board in December 2010.  Additional pertinent evidence received by the Board that has not already been considered by the RO must be referred to the RO for consideration unless there has been a waiver of such consideration.  See 38 C.F.R. § 20.1304(c) (2010).  The Veteran included a waiver of RO consideration and thus remand is not required.

The issue of entitlement to a total disability evaluation for service-connected loss of use of the bilateral feet was characterized by the agency of original jurisdiction as a claim for "Service connection for loss of use of both lower extremities as secondary to the service-connected disability of residuals, fracture, L-1, with osteophytes with stenosis and sciatica to include cauda equine syndrome."  However, this mischaracterizes what the Veteran has claimed, as well as what the AOJ actually adjudicated.  The Veteran is not seeking service connection for any additional disability, but is seeking to have his already service-connected low back, left knee, and foot disabilities assigned a total rating under Diagnostic Code 5110 based on his assertion that he has lost the use of his feet.  Moreover, as such a rating entails consideration of SMC or a higher rate of SMC, that issue has been included above.  

The issues of entitlement to an increased evaluation for chronic obstructive pulmonary disease (COPD), entitlement to service connection for sleep apnea and an eye disorder, and entitlement to a higher rate of SMC are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has functional loss of use of his feet due to service-connected disabilities.

2.  The Veteran's bilateral pes planus is manifested by characteristic callosities, swelling, tenderness, weakness, and pain, without deformity, marked pronation, marked inward displacement, or severe spasms of the tendo-Achilles.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for loss of use of both feet have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Code 5110 (2010).

2.  The criteria for an increased evaluation for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

In light of the favorable action taken herein regarding the claim for a 100 percent rating based on loss of use of the feet, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Regarding the rating claim for pes planus, proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Although a letter was not sent prior to initial adjudication of the claims, there is no prejudice to the Veteran in proceeding to adjudication of these claims.  This is because fully sufficient letters were sent in May 2008, October 2008, and May 2009, and the claims were readjudicated in a July 2010 statement of the case.  Prickett, 20 Vet. App. at 376.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA medical records, and identified private medical records have been obtained.  

VA provided the Veteran with adequate medical examinations in April 2010 and June 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  These examinations were adequate because each was performed by a medical professional based on a review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Findings pertinent to the rating criteria were reported.  Moreover, the resulting diagnoses and rationales were consistent with the examination findings and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  

Additionally, the Veteran provided testimony at a December 2010 Board hearing.  When conducting a hearing, a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2010).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the hearing, the Veteran's symptomatology was discussed in detail in the context of the criteria for a higher rating, and testimony concerning his level of impairment was elicited.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Analysis

Loss of Use of Bilateral Feet.

The Veteran is service-connected for a lumbar spine disability that is evaluated as 60 percent disabling, which contemplates pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy, with pain, demonstrable muscle spasm, absent ankle jerk, or other neurological findings.  The Veteran is service-connected for total knee replacement, evaluated as 60 percent disabling, which contemplates chronic residuals consisting of severe painful motion or weakness in the extremity.  He is also service-connected for bilateral pes planus at the 30 percent level, which contemplates characteristic callosities, swelling, tenderness, weakness, and pain, without deformity, marked pronation, marked inward displacement, or severe spasms of the tendo-Achilles.  The Veteran has a combined 100 percent evaluation.  

In June 2007, July 2007, and March 2008 correspondence, the Veteran stated that his legs were not functional.  He related the loss of function to his failed knee replacement.  In a December 2006, November 2008, and April 2009 submissions, the Veteran reported that he had no functional use of his legs due to his failed knee replacement and lumbar spine disability.  He stated that he could not walk normally, swim, bike, take stairs, or drive a car.  He stated that he had no more use than if he had an amputation and prosthesis.  He reported no feeling in his feet.  At the December 2010 Board hearing, he stated that he had functional loss of use of his legs as he had no sensation, balance, propulsion, or grip in his lower extremities.  

In a November 2005 VA medical record, it was noted that the Veteran was an incomplete paraplegic with minimal sensation below the knees.  It was noted that his spinal cord injury classification was ASIA D.  

In a February 2006 private driving evaluation, there was reduced strength of the bilateral lower extremities.  Sensation was impaired below the hip and absent below the knee.  There was sensory loss of the bilateral feet and limited strength in the lower extremities.  

In a December 2006 VA left foot and ankle examination, the examiner noted the Veteran was an incomplete paraplegic.  The Veteran reported he could not walk more than 10 feet or stand without support from a wall or walker, due to leg weakness and pain.  He used a wheelchair most of the time and a cane or walker for short distances.  Upon examination, there was a weak and antalgic limping gait, intact voluntary motor of the ankle dorsiflexion and plantar flexor, good voluntary motor control of the extensors and flexors of the toes, and no significant muscle atrophy of the left calf.  There was difficulty standing and the Veteran could not squat or toe or heel rise due to pain.  The examiner noted the Veteran needed and used his left foot and ankle in order to ambulate and support his transfers from place to place.  The examiner stated that the impairments were residuals of the left total knee replacement and back conditions.  

In a March 2007 VA aid and attendance examination, it was noted that the Veteran was able to walk with assistance, but did not require assistance from a person.  While this finding implies that the Veteran has actual use of his lower extremities, the examiner found that there was "[f]unctional [l]oss" of use of both lower extremities due to poor balance and weakness.  In a June 2007 VA physician note, it was noted that the Veteran was a patient in the spinal cord injury program and had functional loss of use of the legs.  The physician related this loss to the spinal disorder he incurred in service.  In a November 2007 VA record, the Veteran reported left lower extremity give-way and falls.  

In January 2008 VA medical records, the Veteran reported that he used a walker for short distances around the house, but a wheelchair otherwise.  He stated that there had been a gradual motor and sensory decline and that he had reduced his walking due to knee pain.  He also reported increased weakness to the bilateral lower extremities.  He was an incomplete paraplegic.  There were no Achilles reflexes, but 4-out-of-5 strength of the lower extremities.  The examiner noted that the Veteran's spinal cord injury classification was ASIA D, which contemplates that motor function was preserved below the neurological level and that the majority of key muscles below the neurological level had a muscle grade greater than or equal to 3.  Other January 2008 VA records noted decreased muscle strength and balance and that the Veteran was able to walk short distances.  There was no sensation below the calves and bilateral lower extremity weakness.  The Veteran retained good or fair lower extremity strength but a decline in standing balance.  In a February 2008 VA record, the Veteran reported that he walked occasionally.  In an April 2008 VA record, there was progressive loss of sensory from T6 downward to essentially no feelings in the legs.  There was essentially no leg function.  

In a June 2010 VA examination, the Veteran reported that within one year of his in-service spine injuries, he began to develop weakness in his legs, with numbness, stumbling, loss of proprioception, and left sciatica.  The Veteran reported current paresthesias on lower lateral right thigh, burning sensations, about 1 to 2 times per week, and that a small weight to his thigh area caused severe pain.  He also reported weakness, numbness, paresthesias, dysesthesias, and pain.  Comprehensive motor and sensory examinations were conducted.  There was 5-out-of-5 strength of the hip flexor, 4-out-of-5 strength of knee extensors, 5-out-of-5 strength of ankle dorsiflexion, 4-out-of-5 strength of extensor hallucis longus, and 5-out-of-5 strength of ankle flexion.  There was no vibratory sensation below the knee, and pinprick sensation decreased just above the level of the knee and was absent from the mid calf-down.  The proprioception of the foot was decreased.  Light touch sensation decreased just above the level of knee.  There were no right knee or ankle reflexes.  But there was no muscle atrophy or abnormal muscle tone or bulk.  The Veteran was unable to stand without holding onto something, but could transfer without assistance.  Electromyography testing and nerve conduction studies showed a primarily sensory axonal neuropathy of the right lower extremity.  The examiner noted nerve dysfunction and neuritis, but no paralysis or neuralgia.  The examiner found that the spinal stenosis was most likely causing the decreased sensation and muscle strength of the bilateral lower extremities, but concluded that the Veteran did not have complete loss of use of the lower extremities.  The examiner noted that although there was weakness and limited sensation, the Veteran was able to weight bear as long as he was holding on a wall, chair, or walker, and was able to weight bear for transferring.  The examiner noted that the ASIA D classification for spinal cord evaluation indicates that the Veteran had useful motor function.  

The evidence of record is clear.  The Veteran has functional loss of use of both lower extremities.  While the June 2010 VA examiner opined that the Veteran did not have complete loss of use of the lower extremities and noted that he has useful motor function, the March 2007, June 2007, and April 2008 examiners each concluded that there was no functional use of the legs, and progressive loss of sensation to essentially no feelings in the legs.  While the Veteran may have some limited ability to stand with assistance and make transfers, he now requires use of a wheelchair or scooter to get around.  He is incapable of performing the core functions of the lower extremities, balance and propulsion, and would be equally well served by prosthetic devices.  Further, he is service connected for the two conditions identified as primarily responsible for his lack of capacity, a low back disability and a knee disability.  

As such, the Board concludes that loss of use of both feet is shown and a 100 percent disability rating is warranted under 38 C.F.R. § 4.71a, Code 5110.  

Increased evaluation for bilateral pes planus

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  "[T]he relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.

In addition, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  With any form of arthritis, painful motion is an important factor of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.

The RO granted service connection for bilateral pes planus in a June 1988 rating decision.  In September 2008, the Veteran filed a claim for an increased evaluation for pes planus.  In an April 2009 rating decision, the RO continued the 30 percent evaluation for pes planus under Diagnostic Code 5276.  The Veteran appealed.

Diagnostic Code 5276 provides the following ratings for flatfoot, acquired: 
Pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances:

50% Bilateral;

30% Unilateral;

Severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities: 

30% Bilateral; 

20% Unilateral;

Moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet: 

10% Bilateral or Unilateral;

Mild; symptoms relieved by built-up shoe or arch support:

	Noncompensable.

In a December 2006 statement, the Veteran reported that his feet were always painful, he received new shoe inserts annually, and that he had calluses on the balls of his feet.  In a November 2008 lay statement, the Veteran reported that he had calluses on his feet for which he had to use lotion.  At the December 2010 Board hearing, the Veteran stated that the calluses on his feet were related to his pes planus.  There was pain of the feet, but not from touching, as he had no feeling left just above the knees.  He noted there was swelling, which would be worse if he walked.  He reported spasms with his feet, but stated they were related to the spinal cord injury and not to pes planus.  Indeed, he reported that his feet had not really changed.  "It's just the calluses and stuff that are related to them."  

In a May 2008 VA medical record, the Veteran was seen for bilateral peripheral hyperkeratosis of both heels with fissuring in the plantar arch of the right foot that is closed and fissuring on the peripheral aspect of the left heel.  At that time, all fissures were closed.  He was provided with a prescription cream.  In a March 2009 VA medical record, the Veteran was seen for chronic recurrent peripheral heel hyperkeratosis and transepidermal fissuring of the callus tissue.  This had become painful enough where it was difficult for the Veteran to ambulate, although he was in a motorized wheelchair most of the time.  There was also severe dystrophic nails and chronic bilateral fasciitis.  

An April 2010 VA medical examination was conducted upon a review of the claims file.  The Veteran reported stable pes planus since onset.  He used custom-made orthotics for his shoes.  The examiner noted that because the Veteran was not ambulatory, except for transfers, the efficacy of that treatment could not be determined.  The Veteran reported foot pain while walking and standing, swelling while standing, walking, and at rest, redness, and other symptoms.  The pain was in the arches and the back of heel.  The feet could turn red or mottle, but he only noticed this when he was at rest and removed his shoes and socks.  He also reported cramping of the arches and toes.  

Upon examination, there was no left foot painful motion or instability, but there was swelling, tenderness, weakness, and abnormal weight bearing.  There was minimal edema over the top of the foot, and palpation of the arch elicited flinching.  There was 4-out-of-5 strength in flexion and extension of the toes.  The arch was present on weight and nonweight bearing.  There was right foot painful motion, tenderness, instability, weakness, swelling, and abnormal weight bearing.  There was minimal swelling over the top of the foot.  The arch was present on non weight-bearing, but not on weight bearing.  There was no pain on manipulation.  There was no evidence of pronation, malunion or nonunion of the tarsal or metatarsal bones, no forefoot malalignment, and Achilles alignment was normal.  There was also no muscle atrophy.  It was noted that when seated, the arches appeared normal.  When he was able to stand, the arches flattened out, but were not completely flat.  X-rays showed plantar calcaneal spurs, right pes planus, and calcification at the distal Achilles' tendon.  The diagnoses were right pes planus, which had no significant occupational effects and no effects on his activities of daily living.  Less than 1 week had been lost from work in the past year, but that was due to generalized illness or the flu.  

The 30 percent rating currently assigned for pes planus contemplates severe bilateral acquired flatfoot, with objective evidence of marked deformity, pain on manipulation and use, accentuated by an indication of swelling on use, and characteristic callosities.  In order to warrant a 50 percent evaluation, there must be pronounced bilateral flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  Notably, the evidence shows no pronation, extreme tenderness of the feet plantar surfaces, or spasm of the tendo Achilles.  Indeed, the most recent VA examination notes that there is no left foot pes planus, although there was tenderness and swelling of the feet.  This symptomatology more accurately reflects a 30 percent evaluation as it demonstrates pain on manipulation, swelling, and callosities.  Moreover, the Veteran's testimony as to his symptoms is credible, but even when accepted as true, does not provide a basis for a higher evaluation, as he does not assert that he experiences symptoms of the type and degree contemplated for a higher rating.  Accordingly, an increased evaluation is not warranted.

An increased evaluation under other potentially applicable diagnostic codes has been considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  But an increased evaluation is not warranted for pes cavus or clawfoot because there is no bilateral marked contraction of plantar fascia with dropped forefoot, hammertoes, or marked varus deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5278 (2010).  Additionally, an evaluation in excess of 30 percent is not authorized for bilateral weak foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries.  38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5279-84 (2010).  Alternative diagnostic codes thus do not provide for an increased evaluation.

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluations in this case are not inadequate.  A rating in excess of 30 percent is provided for certain manifestations of the service-connected pes planus but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's pes planus, as the criteria assess his own symptomatology - painful calluses, pain and swelling on use, tenderness of the feet, and pronounced flat feet.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

After review of the evidence, there is no evidence of record that would warrant a rating in excess of 30 percent for pes planus at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); see also Hart, 21 Vet. App. at 509-10.


ORDER

A 100 percent evaluation for service connected disability resulting in loss of use of both feet is granted.

An increased evaluation for service-connected bilateral pes planus is denied.


REMAND

As the Board has found that the Veteran has functional loss of use of both feet due to his service-connected disabilities, the RO must determine whether this finding entitles the Veteran to a higher level of SMC.  

Regarding the issue of entitlement to an increased evaluation for COPD, remand is required to obtain an examination and medical opinion that addresses prior medical treatment so that the Board has adequate information to determine the appropriate evaluation.  Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical examination must take into account the records of the prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Likewise, remand may be required where the record does not contain sufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  There is a current disability for VA purposes when a claimant has a disability at the time a claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 312 (2007).  For COPD, emphysema, or bronchitis, evaluation is conducted based on certain pulmonary function tests, certain cardiopulmonary conditions, and whether the Veteran requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Codes 6600-6604 (2010).  A 100 percent evaluation is assigned where there is outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Codes 6600-6604.

Here, the Board finds that the June 2010 VA examination is inadequate and a new examination and opinion are required.  The June 2010 VA examiner opined that oxygen was not required for COPD because there was no current diagnosis of COPD and no verifiable evidence of a COPD diagnosis in the claims file.  But COPD is diagnosed in various VA medical records, including in November 2005, March 2007, September 2007, and April 2008.  The examiner did not address these records.  Additionally, various records indicate the Veteran is prescribed oxygen outpatient therapy for obstructive sleep apnea.  In a September 2002 VA record, the assessment was mild sleep disorder, untreated, start nocturnal oxygen.  In a September 2008 VA record, it was noted that the Veteran was placed on oxygen due to a sleep examination.  The impression was moderate obstructive sleep apnea, improved with nocturnal oxygen.  The examiner diagnosed mild restrictive lung disease, but did not address whether oxygen therapy was prescribed for this disease and did not address the fact that COPD has been diagnosed in multiple medical records.  In a November 2010 letter, however, a VA physician stated that the Veteran's oxygen use treated the service-connected lung condition as well as the sleep apnea.  It is thus unclear whether the Veteran requires oxygen for his service-connected respiratory disability.  Accordingly, remand is required to obtain a VA examination or opinion regarding this issue.

The Board notes that the issue of entitlement to service connection for sleep apnea is also being remanded and the resolution of that issue will impact the resolution of this issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  

Regarding the claim for entitlement to service connection for sleep apnea, to include as secondary to a service-connected lumbar spine or respiratory disorder, the issue must be remanded for an examination or opinion.  VA did not provide the Veteran with an examination or opinion regarding this issue.  A medical examination or opinion is required where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

Here, the Board finds that there is no sufficient medical evidence to decide the claim.  September 2002 and September 2008 VA records diagnosed obstructive sleep apnea.  The Veteran has a service-connected spine disability, evaluated as 60% disabling, and is service-connected for COPD, which is currently evaluated as 10% disabling.  At the December 2010 hearing, the Veteran asserted that he was not claiming this issue as a separate service connection claim, but as part of his respiratory disorder.  In other lay statements of record, however, including a December 2006 notice of disagreement and his August 2010 substantive appeal, the Veteran has asserted that his respiratory disorder or his spine disorder has caused his sleep apnea.  At the Board hearing, and in other lay statements of record, the Veteran has consistently stated that his physicians have noted that his obstructive sleep apnea is due to the progression of his spinal disorder.  Accordingly, the Board has determined that a medical examination and opinion are required to determine if there is an etiological relationship.

Regarding the issue of entitlement to service connection for photophobia, remand is required to obtain an additional medical examination and opinion.  A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion.  Nieves-Rodriguez, 22 Vet. App. at 302-04.  Generally, a medical opinion should address all appropriate theories of entitlement.  Stefl, 21 Vet. App. at 123-24.  The Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  A lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

Here, the Board finds that an additional examination and opinion are warranted.  The Veteran has claimed entitlement to service connection for photophobia.  STRs indicate the presence of photophobia and the ordering of tinted sunglasses.  The Veteran's military occupational specialty during service was weather observer.  At the December 2010 Board hearing, he reiterated that he has had photophobia since service discharge.  In a June 2009 VA examination and October 2009 addendum, the examiner diagnosed right eye pseudophakia, right eye macular pseudohole, aging macular degeneration, and left eye cataract.  The examiner then cited a list of conditions that are typically associated with photophobia, but did not state whether any of those conditions accounts for the Veteran's photophobia.  Here, there is credible evidence of photophobia in service, continuously after service, and currently.  However, the record contains no diagnosis associated with this symptomatology.  Accordingly, remand is required for another examination and opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can also provide alternative forms of evidence.  Associate all documents obtained with the claims file.

2.  Contact the VA medical provider who treats the Veteran for his respiratory disorder.  Request that he or she provide a medical opinion regarding whether the Veteran's COPD requires outpatient oxygen therapy.  The medical provider must distinguish between whether the COPD requires such therapy and whether such therapy is merely beneficial to the respiratory disorder.  If the provider is not available, the AMC must make a determination and document that determination in the claims file.

3.  After the Veteran's treating medical provider has been contacted and a medical opinion obtained or unavailability determined, and any additional medical records are associated with the claims file, provide the Veteran with a comprehensive respiratory disorder examination to determine the current severity of the Veteran's COPD.  Pulmonary function testing must be conducted, to include determining the Veteran's current FEV-1, the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity, or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method.  The examiner must also determine the Veteran's maximum exercise capacity and whether the Veteran has cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episode(s) of acute respiratory failure, or requires outpatient oxygen therapy.  If the examiner's determination regarding outpatient oxygen therapy differs from the Veteran's treating medical provider, that difference and supporting rationale must be provided.  In making that determination, the examiner must address the November 2010 letter from the VA physician.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his sleep apnea.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is more or less likely than not that the sleep apnea was caused or aggravated by the Veteran's military service.  The examiner must also provide an opinion whether the Veteran's service-connected lumbar spine and/or respiratory disorder caused or aggravated the sleep apnea.

5.  After any additional records are associated with the claims file, provide an examination and obtain an opinion regarding the presence and etiology of the Veteran's photophobia.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  The examiner must provide an opinion, regarding whether there is a current diagnosis to account for the reported symptom of photophobia.  The examiner must also provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is more or less likely than not that any condition resulting in the current photophobia was caused or aggravated by the Veteran's military service.  The examiner must specifically address the notation of photophobia in the STRs, the Veteran's credible assertions of photophobia since service discharge, and the June 2009 VA examination and October 2009 addendum findings.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim for a higher level of SMC must be adjudicated and the other claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
LLOYD CRAMP
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


